UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6934



JAMES THEODORE ROSS,

                                              Plaintiff - Appellant,

          versus


RICHARD BAKER, Superintendent;    TAMMY   HALL,
Classification Counselor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-1690-DKC)


Submitted:   November 18, 1999           Decided:   November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Theodore Ross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Theodore Ross appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Ross v. Baker, No. CA-99-1690-DKC (D. Md.

June 30, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2